AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


BOFI Federal Bank
                                                       DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:18-cv-01071-APG-GWF
Will Multi Services, LLC,
William Dupuis

                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that default judgment is hereby entered in favor of plaintiff BofI Federal Bank in the amount $140,205.81
against defendants Will Multi Services, LLC and William Dupuis, jointly and severally, on all counts. BofI is
also entitled to recover interest accruing after September 19, 2018, taxable costs, and attorneys' fees as
allowed under the note, Personal Guaranty, and applicable law.




         October 30, 2018
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ M. Morrison
                                                             Deputy Clerk
